Notice of Pre-AIA  or AIA  Status
                   The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 12/4/20 are deemed allowable.

The closest piece of prior art is Sloot US 6322866 (Sloot). The current claims are distinguished from Sloot at least because Sloot does not teach, suggest, or disclose:    
“…a three dimensional    image    element    configured    to  adhesively attach to a front face of a protective sports pad for ornamenting the protective sports pad, the three dimensional image element  consisting of:   a three dimensional shape consisting of a foam layer, the three dimensional shape having a first side, a second side opposite the first side, and an outer perimeter, wherein the three dimensional shape comprises a thickness of 3 mm measured between the first side and the second side;  a background sheet consisting of a foam layer, the background sheet having a third side and a fourth side, wherein the fourth side is opposite the third side, wherein the second side of the three dimensional shape is adhesively attached to the third side of the background sheet such that a border portion of the background sheet around the outer perimeter of the three dimensional shape is not covered by the three dimensional shape; and a layer of adhesive on the fourth side of the background sheet configured for affixing the three dimensional image element to a protective sports pad…”. 
Sloot disloses additional features not specified in the claims, as such the prior art does not anticipate or render obvious the amended independent claims.
Consequently, claims 3-7, 9-12, 19-28 are allowable. All dependent claims are allowable at least by virtue of their dependencies on any allowable claim.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732